   AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                           FILED IN THE
                                            UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                                      for thH_
                                                         Eastern District of Washington                           Feb 21, 2019
                UNITED STATES OF AMERICA                                                                              SEAN F. MCAVOY, CLERK

                                Plaintiff                  )
                                   v.                      )
 RICHARD S. RODRIGUEZ, also known as Richard S. Rodriquez; )
 SHONNA L. RODRIGUEZ, also known as Shonna L. Rodriquez; )                      Civil Action No. 1:18-CV-3038-RMP
  THE RODRIGUEZ FAMILY LIVING TRUST; THE YAKIMA
  FAMILIA OUTREACH TRUST; YAKIMA COUNTY; WELLS )
FARGO HOME MORTGAGE INC.; FIRST NATIONAL BANK OF
  OMAHA; and DISCOVER BANK, Issuer of the Discover Card,
                               Defendants
                                                JUDGMENT IN A CIVIL ACTION
   The court has ordered that (check one):

   u the plaintiff (name)                                                                                        recover from the
   defendant (name)                                                                                                 the amount of
                                                                               dollars ($              ), which includes prejudgment
   interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

   u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                    recover costs from the plaintiff (name)
                                             .

   ✔ other: Defendant First National Bank of Omaha is DISMISSED from this action with prejudice, with each party to bear its own
   u
                 respective costs and attorneys’ fees.




    This action was (check one):
   u tried by a jury with Judge                                                                         presiding, and the jury has
   rendered a verdict.

   u tried by Judge                                                                          without a jury and the above decision
   was reached.

   ✔
   u decided by Judge          Rosanna Malouf Peterson                                            on a Stipulated Motion to Dismiss.




   Date: February 21, 2019                                                    CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Cora Vargas
                                                                                             %\Deputy Clerk

                                                                               Cora Vargas
